McMurraY, Judge.
This is an appeal by the father from a final order of adoption. The adoption proceeding was brought by the husband of the children’s mother, she having previously divorced the father, and custody of the children had been awarded to the mother with visitation rights only in the father. The father was required to support the children until each child reached the age of 21 years of age or became self-supporting. Thereafter, he was cited for contempt of court for refusal to pay permanent alimony and support. He was subsequently confined to jqil for same, but later released.
The petition for adoption alleges the father had wilfully and wantonly failed to comply with the decree of the court during 12 months preceding the filing of the petition and pursuant to Code Ann. § 74-403 (2) (Ga.L. 1967, pp. 107, 108-109), and the consent of said parent was not necessary for said adoption. After a hearing in accordance with Code Ann. § 74-414 (Ga.L. 1969, pp. 927, *706928), at which time considerable evidence was offered as to whether or not the father had wilfully and wantonly failed to pay child support under the divorce decree for 12 months next preceding the filing of the petition, the adoption application was granted, and the father appeals. Held:
Submitted February 1, 1977
Decided March 9, 1977
Rehearing denied March 29, 1977
Trotter & Zachry, Alfred F. Zachry, for appellant.
Lewis, Hunnicutt, Taylor & Daniel, James R. Lewis, J. Wayne Hadden, for appellee.
Both enumerations of error involve the issue of whether or not there was sufficient evidence to show abandonment of the children by the father. There was evidence to support the findings of fact and conclusions of law by the court that the father had failed and refused to pay support for the children, that he had been cited for contempt and confined to the common jail, that no payments for support of the minor children have been made as required by the decree and the contempt adjudication, and that he had wantonly and wilfully failed to comply with the final decree of divorce and the contempt adjudication for a period of twelve months or longer. See Code Ann. § 74-403, supra; Carpenter v. Forshee, 103 Ga. App. 758 (2), 767 (120 SE2d 786); Sale v. Leachman, 218 Ga. 834 (131 SE2d 185);s.c., 108 Ga. App. 6 (132 SE2d 139); Plymel v. Adams, 132 Ga. App. 621 (208 SE2d 627). These enumerations of error are not meritorious.

Judgment affirmed.


Bell, C. J., and Smith, J., concur.